         Case 1:20-cv-00894-JDP Document 4 Filed 07/01/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SONNY JAMES MORALES,                                Case No. 1:20-cv-00894-JDP
12                        Petitioner,                     ORDER TO SHOW CAUSE WHY MOTION
                                                          FOR STAY AND ABEYANCE SHOULD
13            v.                                          NOT BE DENIED
14    A. COVELLO,                                         RESPONSE DUE IN SIXTY DAYS
15                        Respondent.                     ECF No. 1
16

17

18           Petitioner Sonny James Morales, a state prisoner without counsel, seeks a writ of habeas
19   corpus under 28 U.S.C. § 2254. ECF No. 1. This matter is before us for preliminary review
20   under Rule 4 of the Rules Governing Section 2254 Cases. Under Rule 4, a district court must
21   dismiss a habeas petition if it “plainly appears” that the petitioner is not entitled to relief. See
22   Valdez v. Montgomery, 918 F.3d 687, 693 (9th Cir. 2019); Boyd v. Thompson, 147 F.3d 1124,
23   1127 (9th Cir. 1998). Here, petitioner states one fully exhausted claim for relief: that the
24   evidence at trial was insufficient to support his conviction. ECF No. 1 at 5-6.
25           Also before us is petitioner’s motion for a stay and abeyance under Rhines. Id. at 40-46.
26   Petitioner seeks to exhaust two additional claims before the state courts: (1) that the prosecutor
27   failed to disclose exculpatory evidence in violation of Brady v. Maryland, 373 U.S. 83 (1963),
28
                                                         1
         Case 1:20-cv-00894-JDP Document 4 Filed 07/01/20 Page 2 of 4

 1   and (2) that petitioner received ineffective assistance of counsel at trial. Id. Because petitioner

 2   has failed to demonstrate that he meets the requirements for a stay and abeyance under Rhines, we

 3   will order him to show cause why his motion should not be denied.

 4   Discussion

 5          “Staying a federal habeas petition frustrates AEDPA’s objective of encouraging finality

 6   by allowing a petitioner to delay the resolution of the federal proceedings. It also undermines

 7   AEDPA’s goal of streamlining federal habeas proceedings by decreasing a petitioner’s incentive

 8   to exhaust all his claims in state court prior to filing his federal petition.” Rhines v. Weber, 544

 9   U.S. 269, 277 (2005). Therefore, a “stay and abeyance should be available only in limited

10   circumstances.” Id. Under Rhines, a stay and abeyance of a habeas petition is available where a

11   petitioner can show good cause for his failure to exhaust his claims in state court, that his claims

12   are not plainly meritless, and that he has not engaged in abusive litigation tactics.1 Id. at 278.

13   Upon this showing, the petition may be stayed while petitioner exhausts his claims at the state

14   level. Once a petitioner has exhausted his claims, he may return to federal court with his fully

15   exhausted petition.

16          Although the Supreme Court has not defined what constitutes “good cause” for a Rhines

17   stay, in the Ninth Circuit, “good cause turns on whether the petitioner can set forth a reasonable

18   excuse, supported by sufficient evidence, to justify” the failure to exhaust.2 See Blake v. Baker,

19
     1
       Although petitioner exclusively seeks a stay under Rhines, an alternative procedure for the stay
20   and abeyance of habeas petitions exists in our circuit under Kelly v. Small, 315 F.3d 1063, 1070-
     71 (9th Cir. 2002). However, a stay under Kelly “does nothing to protect a petitioner’s
21   unexhausted claims from untimeliness.” See King v. Ryan, 564 F.3d 1133, 1141 (9th Cir. 2009).
22   To be timely under Kelly, his new claims must either (1) meet AEDPA’s statute of limitations
     requirements, see 28 U.S.C. § 2244(d) or (2) “relate back” to the claims contained in the original
23   petition that were exhausted at the time of filing. See King v. Ryan, 564 F.3d 1133, 1143 (9th Cir.
     2009). A claim that simply arises from “the same trial, conviction, or sentence” does not
24   necessarily relate back to the initial claims. See Mayle v. Felix, 545 U.S. 644, 659 (2005). To
     “relate back,” the new claim must share a “common core of operative facts” with the claims in the
25   pending petition. Id. Here, petitioner has waited until nearly the end of the federal statute of
26   limitations period to file his federal habeas petition and his new claims do not appear to relate
     back to his original claim. Therefore, a stay under Kelly would not likely provide petitioner the
27   relief he seeks.
     2
       Notably, “the first element of the Rhines test can easily be established to the extent [petitioners]
28   were without counsel” during the period relevant to state-level exhaustion in post-conviction
                                                          2
         Case 1:20-cv-00894-JDP Document 4 Filed 07/01/20 Page 3 of 4

 1   745 F.3d 977, 980-82 (9th Cir. 2014). However, “[a]n assertion of good cause without

 2   evidentiary support will not typically amount to a reasonable excuse justifying a petitioner’s

 3   failure to exhaust.” Id. at 982. Sister courts within our circuit have required, at a minimum, a

 4   showing of some “circumstance over which [a petitioner] had little or no control” that prevented

 5   him or her from asserting the unexhausted claim in state court. Riner v. Crawford, 415 F. Supp.

 6   2d 1207, 1211 (E.D. Nev. 2006); see Hernandez v. Sullivan, 397 F. Supp. 2d 1205, 1207 (C.D.

 7   Cal. 2005) (adopting the “good cause” standard of procedural defaults in which “a petitioner

 8   ordinarily must show that the default resulted from an objective factor external to the petitioner

 9   which cannot fairly be attributed to him”).

10           Here, petitioner states that he had good cause for his failure to exhaust his claims because

11   his access to his prison’s law library has been restricted since March 2020 due to the COVID-19

12   pandemic. ECF No. 1 at 41. Although the recent restriction on petitioner’s access to the law

13   library is unfortunate, petitioner has provided no reasonable excuse, supported by sufficient

14   evidence, for his failure to exhaust his claims in a timely manner. Petitioner was convicted of his

15   crimes and sentenced to prison in January 2016, id. at 1, and the factual predicates of petitioner’s

16   unexhausted claims were discoverable at the time of his trial in 2015. Petitioner provides no

17   insight into any circumstances that may have prevented his more than three-year delay in seeking

18   to exhaust these claims. Moreover, petitioner has failed to directly address the second and third

19   requirements of Rhines—that his claims are not plainly meritless and that he has not engaged in

20   abusive litigation tactics.
21   Order

22           Within sixty days of the date of service of this order, petitioner is ordered to show cause

23   why his motion for a stay and abeyance should not be denied. Petitioner is directed to address all

24   three requirements of Rhines in his response.

25

26
27
     proceedings. Dixon v. Baker, 847 F.3d 714, 722 (9th Cir. 2017).
28
                                                        3
        Case 1:20-cv-00894-JDP Document 4 Filed 07/01/20 Page 4 of 4

 1
     IT IS SO ORDERED.
 2

 3
     Dated:     July 1, 2020
 4                                          UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 206.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           4
